Exhibit 10.26

 

PROMISSORY NOTE

 

$10,600,000

Chicago, Illinois

 

September 20, 2012

 

1.             AGREEMENT TO PAY.  For value received, the following named
undersigned parties (the “Borrowers”) —

 

ADK THOMASVILLE OPERATOR, LLC, a Georgia limited liability company,

 

ADK LUMBER CITY OPERATOR, LLC, a Georgia limited liability company,

 

ADK JEFFERSONVILLE OPERATOR, LLC, a Georgia limited liability company,

 

ADK LAGRANGE OPERATOR, LLC, a Georgia limited liability company,

 

ADK POWDER SPRINGS OPERATOR, LLC, a Georgia limited liability company,

 

ADK OCEANSIDE OPERATOR, LLC, a Georgia limited liability company,

 

ADK THUNDERBOLT OPERATOR, LLC, Georgia limited liability company,

 

ADK SAVANNAH BEACH OPERATOR, LLC, a Georgia limited liability company,

 

ATTALLA NURSING ADK, LLC, a Georgia limited liability company,

 

MOUNTAIN TRACE NURSING ADK, LLC, an Ohio limited liability company,

 

MT. KENN NURSING, LLC, a Georgia limited liability company,

 

ERIN NURSING, LLC, a Georgia limited liability company),

 

CP NURSING, LLC, a Georgia limited liability company,

 

BENTON NURSING, LLC, a Georgia limited liability company,

 

VALLEY RIVER NURSING, LLC, a Georgia limited liability company,

 

--------------------------------------------------------------------------------


 

PARK HERITAGE NURSING, LLC, a Georgia limited liability company,

 

HOMESTEAD NURSING, LLC, a Georgia limited liability company,

 

WOODLAND MANOR NURSING, LLC, a Georgia limited liability company,

 

MOUNTAIN VIEW NURSING, LLC, a Georgia limited liability company,

 

NORTHRIDGE HC&R NURSING, LLC, a Georgia limited liability company,

 

LITTLE ROCK HC&R NURSING, LLC, a Georgia limited liability company,

 

WOODLAND HILLS HC NURSING, LLC, a Georgia limited liability company,

 

APH&R NURSING, LLC, a Georgia limited liability company,

 

GLENVUE H&R NURSING, LLC, a Georgia limited liability company,

 

and

 

COOSA NURSING ADK, LLC, a Georgia limited liability company,

 

hereby jointly and severally promise to pay to the order of THE PRIVATEBANK AND
TRUST COMPANY, an Illinois banking corporation (the “Lender”), the principal sum
of $10,600,000 (the “Loan”), or so much of the Loan as may be advanced under and
pursuant to that certain Loan and Security Agreement dated as of even date
herewith (the “Loan Agreement”), executed by and among the Borrowers and the
Lender, on or before September 20, 2015 (the “Maturity Date”), at the time and
place and in the manner hereinafter provided, together with interest thereon at
the rate or rates described below, and any and all other amounts which may be
due and payable hereunder or under any of the “Loan Documents” (as defined in
the Loan Agreement) from time to time.  All capitalized terms used and not
otherwise defined in this Note shall have the same meanings as in the Loan
Agreement.  Each disbursement on the Loan made by the Lender, and all payments
on account of the principal and interest thereof, shall be recorded on the books
and records of the Lender and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of the Lender, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.

 

2.             INTEREST RATE.

 

2.1          Interest Prior to Default.  Except as otherwise expressly provided
in this Note, interest shall accrue on the principal balance of this Note
through the Maturity Date at a rate of interest equal to the greater of (i) a
floating per annum rate of interest equal to the “Prime Rate” (as defined
below), plus 1.0%, or (ii) 5.0% per annum.  Changes in the rate of interest to
be charged hereunder based on the Prime Rate shall take effect immediately upon
the occurrence of any change in the Prime Rate.  For purposes of this Note, the
term “Prime Rate” means the

 

2

--------------------------------------------------------------------------------


 

floating per annum rate of interest most recently announced by the Lender at
Chicago, Illinois as its prime or base rate.  A certificate made by an officer
of the Lender stating the Prime Rate in effect on any given day, for the
purposes hereof, shall be conclusive evidence of the Prime Rate in effect on
such day.  The Prime Rate is a base reference rate of interest adopted by the
Lender as a general benchmark from which the Lender determines the floating
interest rates chargeable on various loans to borrowers with varying degrees of
creditworthiness and the Borrowers acknowledge and agree that the Lender has
made no representations whatsoever that the Prime Rate is the interest rate
actually offered by the Lender to borrowers of any particular creditworthiness.

 

2.2          Interest After Default.  From and after the Maturity Date or upon
the occurrence and during the continuance of an Event of Default, interest shall
accrue on the unpaid principal balance during any such period at an annual rate
(the “Default Rate”) 5.0% greater than the interest rate which would otherwise
be in effect under the terms of this Note.  However, in no event shall the
Default Rate exceed the maximum rate permitted by law.  The interest accruing
under this Section shall be immediately due and payable by the Borrowers to the
holder of this Note upon demand and shall be additional indebtedness evidenced
by this Note.

 

2.3          Interest Calculation.  Interest on this Note shall be calculated on
the basis of a 360-day year and the actual number of days elapsed in any portion
of a month in which interest is due.  If any payment to be made by the Borrowers
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment.

 

3.             PAYMENT TERMS.

 

3.1          Payment of Principal and Interest.  Payments of principal and
interest due under this Note, if not sooner declared to be due in accordance
with the provisions hereof, shall be made as follows:

 

(a)           On the first day of the month of October, 2012, and on the first
day of each month thereafter through and including the month in which the
Maturity Date occurs, interest accrued on this Note shall be due and payable.

 

(b)           Principal shall be payable on this Note in accordance with the
provisions of Section 3.4 of the Loan Agreement.

 

(c)           The unpaid principal balance of this Note, if not sooner paid or
declared to be due in accordance with the terms hereof, together with all
accrued and unpaid interest thereon and any other amounts due and payable
hereunder or under any of the Loan Documents shall be due and payable in full on
the Maturity Date.

 

3.2          Application of Payments.  Prior to the occurrence of an Event of
Default, all payments and prepayments on account of the indebtedness evidenced
by this Note shall be applied as follows: (a) first, to fees, expenses, costs
and other similar amounts then due and payable to the Lender, including, without
limitation any prepayment premium, exit fee or late charges due hereunder,
(b) second, to accrued and unpaid interest on the principal balance of this
Note, (c) third, to the payment of principal due in the month in which the
payment or prepayment

 

3

--------------------------------------------------------------------------------


 

is made, (d) fourth, to any escrows, impounds or other amounts which may then be
due and payable under the Loan Documents, (e) fifth, to any other amounts then
due the Lender hereunder or under any of the Loan Documents, and (f) last, to
the unpaid principal balance of this Note in the inverse order of maturity.  Any
prepayment on account of the indebtedness evidenced by this Note shall not
extend or postpone the due date or reduce the amount of any subsequent monthly
payment of principal and interest due hereunder.  After an Event of Default has
occurred and is continuing, payments may be applied by the Lender to amounts
owed hereunder and under the Loan Documents in such order as the Lender shall
determine, in its sole discretion.

 

3.3          Method of Payments.  All payments of principal and interest
hereunder shall be paid by automatic debit, wire transfer, check or in coin or
currency which, at the time or times of payment, is the legal tender for public
and private debts in the United States of America and shall be made at such
place as the Lender or the legal holder or holders of this Note may from time to
time appoint in the payment invoice or otherwise in writing, and in the absence
of such appointment, then at the offices of the Lender at 120 South LaSalle
Street, Chicago, Illinois 60603.  Payment made by check shall be deemed paid on
the date the Lender receives such check; provided, however, that if such check
is subsequently returned to the Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected.  Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds.  With the exception of interest which under the terms of the
Loan Documents is to be paid from a disbursement of proceeds of the Loan,
interest, principal payments and any fees and expenses owed the Lender from time
to time will be deducted by the Lender automatically on the due date from the
Borrowers’ account with the Lender, as designated in writing by the Borrowers. 
The Borrowers shall maintain sufficient funds in the account on the dates the
Lender enters debits authorized by this Note.  If there are insufficient funds
in the account on the date the Lender enters any debit authorized by this Note,
the debit will be reversed.

 

3.4          Late Charge.  If any payment of interest or principal due hereunder
is not made within five days after such payment is due in accordance with the
terms hereof, then, in addition to the payment of the amount so due, the
Borrowers shall pay to the Lender a “late charge” of five cents for each whole
dollar so overdue to defray part of the cost of collection and handling such
late payment.  The Borrowers agree that the damages to be sustained by the
holder hereof for the detriment caused by any late payment are extremely
difficult and impractical to ascertain, and that the amount of five cents for
each one dollar due is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty.

 

3.5          Principal Prepayments.  The principal of this Note may be prepaid,
at any time, in whole or in part, without premium or penalty, provided that such
prepayment is accompanied by a simultaneous payment of all accrued and unpaid
interest on this Note through the date of prepayment.

 

4.             SECURITY; LOAN DOCUMENTS.  This Note is secured by the Loan
Agreement and the other Loan Documents.  Reference is hereby made to the Loan
Agreement and the other Loan Documents (all of which are incorporated herein by
reference as fully and with the same effect as if set forth herein at length)
for a statement of the covenants and agreements contained therein, a statement
of the rights, remedies, and security afforded thereby,

 

4

--------------------------------------------------------------------------------


 

and all matters therein contained.  This Note and the Loan are also secured by
all of the collateral provided to the Lender for the Owner Loan, and all of the
collateral for this Note and the Loan also secure the Owner Loan.

 

5.             EVENTS OF DEFAULT.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Note:

 

(a)           The failure by the Borrowers to pay (i) any installment of
principal or interest payable pursuant to this Note on the date when due, or
(ii) any other amount payable to the Lender under this Note, the Loan Agreement
or any of the other Loan Documents on the date when any such payment is due in
accordance with the terms hereof or thereof; or

 

(b)           The occurrence of any “Event of Default” under the Loan Agreement
or any of the other Loan Documents.

 

For purposes of this Note, the term “Default” means the occurrence or existence
of any event or circumstance which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

6.             REMEDIES.  At the election of the holder hereof, and without
notice, the principal balance remaining unpaid under this Note, and all unpaid
interest accrued thereon and any other amounts due hereunder, shall be and
become immediately due and payable in full upon the occurrence of any Event of
Default.  Failure to exercise this option shall not constitute a waiver of the
right to exercise same in the event of any subsequent Event of Default.  No
holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein.  The rights, remedies and powers of the holder
hereof, as provided in this Note and in all of the other Loan Documents are
cumulative and concurrent, and may be pursued singly, successively or together
against the Borrowers, any Guarantor hereof and any security given at any time
to secure the repayment hereof, all at the sole discretion of the holder
hereof.  If any suit or action is instituted or attorneys are employed to
collect this Note or any part hereof, the Borrowers promise and agree to pay all
costs of collection, including reasonable attorneys’ fees and court costs.

 

7.             COVENANTS AND WAIVERS.  The Borrowers and all others who now or
may at any time become liable for all or any part of the obligations evidenced
hereby, expressly agree hereby to be jointly and severally bound, and jointly
and severally:  (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) waive any and all
notices in connection with the delivery and acceptance hereof and all other
notices in connection with the performance, default, or enforcement of the
payment hereof or hereunder; (iv) waive any and all lack of diligence and delays
in the enforcement of the payment hereof; (v) agree that the liability of the
Borrowers and each guarantor, endorser or obligor shall be unconditional and
without regard to the liability of any other person or entity for the payment
hereof, and shall not in any manner be affected by any indulgence or forbearance
granted or consented to by the Lender to any of them

 

5

--------------------------------------------------------------------------------


 

with respect hereto; (vi) consent to any and all extensions of time, renewals,
waivers, or modifications that may be granted by the Lender with respect to the
payment or other provisions hereof, and to the release of any security at any
time given for the payment hereof, or any part thereof, with or without
substitution, and to the release of any person or entity liable for the payment
hereof; and (vii) consent to the addition of any and all other makers,
endorsers, guarantors, and other obligors for the payment hereof, and to the
acceptance of any and all other security for the payment hereof, and agree that
the addition of any such makers, endorsers, guarantors or other obligors, or
security shall not affect the liability of the Borrowers, any guarantor and all
others now liable for all or any part of the obligations evidenced hereby.  This
provision is a material inducement for the Lender making the Loan to the
Borrowers.

 

8.             GENERAL AGREEMENTS.

 

8.1          Incorporation of Section 12.2 of Loan Agreement.  The provisions of
Section 12.2 of the Loan Agreement are hereby incorporated into and made a part
of this Note.

 

8.2          Usury and Truth in Lending.  The Loan is a “business loan” within
the meaning of subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of
the Illinois Compiled Statutes, as amended, and does not violate the provisions
of the usury laws of the State, any consumer credit laws or the usury laws of
any state which may have jurisdiction over this transaction, the Borrowers or
any property securing the Loan.  The Loan is an exempted transaction under the
Truth In Lending Act, 15 U.S.C., §1601, et seq., as amended.

 

8.3          Time.  Time is of the essence hereof.

 

8.4          Governing Law.  This Note is governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the statutes, laws and decisions of the State of Illinois, without
regard to its conflict of laws provisions.

 

8.5          Entire Agreement; Amendments.  This Note sets forth all of the
covenants, promises, agreements, conditions and understandings of the parties
relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than as are herein set forth.  Each Borrower acknowledges
that it is executing this Note without relying on any statements,
representations or warranties, either oral or written, that are not expressly
set forth herein.  This Note may not be changed or amended orally but only by an
instrument in writing signed by the party against whom enforcement of the change
or amendment is sought.

 

8.6          No Joint Venture.  The Lender shall not be construed for any
purpose to be a partner, joint venturer, agent or associate of the Borrowers or
of any lessee, operator, concessionaire or licensee of the Borrowers in the
conduct of their business, and by the execution of this Note, the Borrowers
agree to indemnify, defend, and hold the Lender harmless from and against any
and all damages, costs, expenses and liability that may be incurred by the
Lender as a result of a claim that the Lender is such partner, joint venturer,
agent or associate.

 

8.7          Disbursement.  This Note has been made and delivered at
Chicago, Illinois and all funds disbursed to or for the benefit of the Borrowers
will be disbursed in Chicago, Illinois.

 

6

--------------------------------------------------------------------------------


 

8.8          Joint and Several Obligations; Successors and Assigns.  If this
Note is executed by more than one party, the obligations and liabilities of each
Borrower under this Note shall be joint and several.  This Note shall be binding
upon and enforceable against each Borrower and their respective successors and
assigns.  This Note shall inure to the benefit of and may be enforced by the
Lender and its successors and assigns.

 

8.9          Severable Provisions.  If any provision of this Note is deemed to
be invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the Borrowers and the
Lender shall negotiate an equitable adjustment in the provisions of the same in
order to effect, to the maximum extent permitted by law, the purpose of this
Note, and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.

 

8.10        Interest Limitation.  If the interest provisions herein or in any of
the Loan Documents shall result, at any time during the Loan, in an effective
rate of interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment.  Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrowers to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence.  In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
maker hereof for the use or detention of money or for forbearance in seeking its
collection.

 

8.11        Assignability.  The Lender may at any time assign its rights in this
Note and the Loan Documents, or any part thereof and transfer its rights in any
or all of the collateral, and the Lender thereafter shall be relieved from all
liability with respect to such collateral.  In addition, the Lender may at any
time sell one or more participations in this Note.  The Borrowers may not assign
their interest in this Note, or any other agreement with the Lender or any
portion thereof, either voluntarily or by operation of law, without the prior
written consent of the Lender.

 

9.             NOTICES.  All notices required under this Note will be in writing
and will be transmitted in the manner and to the addresses required by the Loan
Agreement, or to such other addresses as the Lender and the Borrowers may
specify from time to time in writing.

 

10.          LITIGATION PROVISIONS.

 

10.1        Consent to Jurisdiction.  EACH BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
ITS FACILITY IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING

 

7

--------------------------------------------------------------------------------


 

RELATING IN ANY MANNER TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

10.2        Consent to Venue.  EACH BORROWER AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST SUCH BORROWER IN ANY STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION
IN THE COUNTY IN WHICH ITS FACILITY IS LOCATED.  EACH BORROWER WAIVES ANY
OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO
TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

10.3        No Proceedings in Other Jurisdictions.  EACH BORROWER AGREES THAT IT
WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER
TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER
THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL
PROCEEDING IS COMMENCED BY THE LENDER AGAINST SUCH BORROWER IN A COURT IN
ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

10.4        Waiver of Jury Trial.  EACH BORROWER HEREBY WAIVES TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

11.          CUSTOMER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK
SECRECY ACT.  The Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Lender’s policies and practices, the
Lender is required to obtain, verify and record certain information and
documentation that identifies the Borrowers, which information includes the name
and address of the Borrowers and such other information that will allow the
Lender to identify the Borrowers in accordance with the Act.  In addition, the
Borrowers shall (a) ensure that no person who owns a controlling interest in or
otherwise controls any Borrower or any subsidiary of any Borrower is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

12.          EXPENSES AND INDEMNIFICATION.  The Borrowers shall pay all costs
and expenses incurred by the Lender in connection with the preparation of this
Note and the Loan Documents, including, without limitation, reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Lender
or any affiliate or parent of the Lender.  The Borrowers shall pay any and all
stamp and other taxes, UCC search fees, filing fees and other costs and expenses
in connection with the execution and delivery of this Note and the other
instruments and documents to be delivered hereunder, and agrees to save the
Lender harmless

 

8

--------------------------------------------------------------------------------


 

from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.  Each Borrowers
hereby authorize the Lender to charge any account of such Borrower with the
Lender for all sums due under this Section.  The Borrowers also agree to defend
(with counsel satisfactory to the Lender), protect, indemnify and hold harmless
the Lender, any parent corporation, affiliated corporation or subsidiary of the
Lender, and each of their respective officers, directors, employees, attorneys
and agents (each an “Indemnified Party”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Indemnified Party thereto, which shall also include, without limitation,
attorneys’ fees and time charges of attorneys who may be employees of the
Lender, any parent corporation or affiliated corporation of the Lender), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of this Note and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrowers and the Lender; provided, however, that the Borrowers
shall not have any obligations hereunder to any Indemnified Party with respect
to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party.  To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrowers shall satisfy such undertaking
to the maximum extent permitted by applicable law.  Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by each Indemnified
Party until paid by the Borrowers, shall be added to the obligations of the
Borrowers evidenced by this Note and secured by the collateral securing this
Note.  The provisions of this Section shall survive the satisfaction and payment
of this Note.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have executed and delivered this Promissory
Note as of the day and year first above written.

 

 

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

BENTON NURSING, LLC

 

VALLEY RIVER NURSING, LLC

 

PARK HERITAGE NURSING, LLC

 

HOMESTEAD NURSING, LLC

 

WOODLAND MANOR NURSING, LLC

 

MOUNTAIN VIEW NURSING, LLC

 

NORTHRIDGE HC&R NURSING, LLC

 

LITTLE ROCK HC&R NURSING, LLC

 

WOODLAND HILLS HC NURSING, LLC

 

APH&R NURSING, LLC

 

GLENVUE H&R NURSING, LLC

 

COOSA NURSING ADK, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager of Each Borrower

 

- AdCare Portfolio Operator Loan Note -

- Signature Page -

 

--------------------------------------------------------------------------------